Matter of Isabel T. v Lucien W. (2016 NY Slip Op 02906)





Matter of Isabel T. v Lucien W.


2016 NY Slip Op 02906


Decided on April 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2016

Mazzarelli, J.P., Acosta, Moskowitz, Gische, Webber, JJ.


824

[*1]In re Isabel T., Petitioner-Appellant,
vLucien W., Respondent-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.

Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about March 17, 2015, which, after a fact-finding hearing, dismissed petitioner's family offense petition against respondent, unanimously affirmed, without costs.
Petitioner failed to establish, by a fair preponderance of the evidence, that respondent had committed the family offenses of harassment in the second degree and disorderly conduct (Matter of Tamara A. v Anthony Wayne S., 110 AD3d 560, 560 [1st Dept 2013]). Family Court found neither party to be credible, and its finding is supported by the record and entitled to deference (see
Matter of Buskey v Buskey, 133 AD3d 655, 656 [2d Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2016
CLERK